Citation Nr: 1620588	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  13-15 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral knee disability.

2. Entitlement to service connection for bilateral hip disability.

3. Entitlement to service connection for bilateral shoulder disability.

4. Entitlement to service connection for kidney stones.

5. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Army from February 1971 to December 1972, from June 1975 to June 1977, and from September 1983 to June 1989 and active service in the Air Force from August 1993 to January 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2011, December 2011, and July 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in October 2015; the hearing transcript has been associated with the file and has been reviewed.  

The issues of entitlement to service connection for a bilateral knee disability and a bilateral hip disability being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral shoulder disability did not have its onset in service or within one year of service discharge and is not etiologically related to service.

2.  The Veteran's sleep apnea began in service.

3.  The Veteran's kidney stones arose to a compensable degree within one year of his separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

3.  The criteria for service connection for kidney stones have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372. 

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis and calculi of the kidneys, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Shoulders

The Veteran contends his bilateral shoulder disability began in service.

The Veteran has stated that his shoulder pain began while on active duty doing physical training.  At that time, the Veteran reported he was in the process of resigning from the Army and was excused from physical training.  He was also being commissioned into the Air National Guard, for which he underwent a medical examination in January 1989.  His upper extremities were noted to be normal on that examination; however, on his accompanying report of medical history the Veteran reported joint problems and was noted to have "bursitis shoulders [bilateral] improvement."  The Veteran testified at his Board hearing that he was taking over-the-counter inflammatories and avoiding using his shoulders a great deal at the time of that medical examination and does not believe his shoulder condition had actually resolved at that time as he was continuing to have pain.

A review of the Veteran's service treatment records reflect that on his June 1991 and January 2002 reports of medical history he denied having a painful shoulder.

A September 2003 VA treatment record notes that the Veteran reported shoulder pain and numbness after a fall in January for which he had been taking ibuprofen.

The Veteran underwent a VA examination in October 2011.  The examiner opined that the Veteran's shoulder condition began while on active duty, but based on limited documentation of continued problems post-active duty, it appears the condition resolved and then returned.  Therefore, the examiner concluded that the Veteran's current bilateral shoulder condition is not a continuation of the one-time mention of shoulder bursitis in service.  The examiner further stated that the current mild degenerative arthritis in both shoulders is less likely than not related to the Veteran's complaint of shoulder bursitis in service.

In 2012 a private physician completed a questionnaire as to the Veteran's bilateral shoulder condition, diagnosing impingement of both shoulders.  The doctor noted bilateral shoulder pain began in 1986 during physical training while in service and was noted to be chronic bilateral pain with overhead activity or throwing.  The physician indicated a review of the Veteran's medical records and opined that it is at least as likely as not that the Veteran's current bilateral shoulder disability was caused by or is a continuation of his bilateral shoulder bursitis noted on his 1989 commissioning physical.  The physician stated that the Veteran's symptoms began in service and have been chronic since then and his acromioclavicular joint arthritis is likely a natural progression.

While the Board agrees with the Veteran that the January 1989 medical report indicates only an improvement in his shoulder bursitis, not necessarily a complete recovery, the Veteran's own subsequent denials of shoulder pain, including in 1991 and 2002, as well as normal findings for his upper extremities on examination, weigh against his current contention that he has had shoulder pain since 1989.  While the Board finds the Veteran is competent to report shoulder pain and finds his report of shoulder pain in service in 1989 to be credible, to the extent that the Veteran has reported shoulder pain continuously since that time, the Board does not find him credible.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Furthermore, a September 2003 VA treatment record notes shoulder pain and includes a subjective history of "fell in January."  Significantly, other VA treatment records for other conditions reflect the Veteran reported a longer history.   See July 2006 VA urology noting a history of kidney stones over the past 20 years.  Similarly, during a November 2010 private medical treatment visit the Veteran reported shoulder pain and limited motion, worse if reaching overhead.  The physician noted "he does not recall specific injuries."   Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  In light of the inconsistent statements, the Veteran's history of continuous shoulder pain is not credible.

The private examiner did not address the Veteran's own denials of shoulder pain in his service treatment records, and it is unclear whether he was aware of those records.  As the 2012 private examiner based his opinion on the Veteran having chronic shoulder symptoms since 1989, the Board finds his opinion is based on an inaccurate factual premise and entitled to little probative weight.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).

The Board finds the 2011 VA examiner's opinion to be competent and based on an accurate review of the record.  Therefore, the Board finds it is entitled to greater probative weight.

To the extent that the Veteran himself has opined that his current shoulder disability is related to his report of bursitis in service, the Board finds he is not competent to opine as to such a nexus, which is a complicated orthopedic question requiring knowledge of different diseases and injuries and their presentation on the joint along with interpretation of testing, made more complex by the passage of decades since the Veteran's in-service notation of shoulder bursitis.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for a bilateral shoulder disability, the benefit of the doubt does not apply, and the claim must be denied.

Kidney Stones

The Veteran has contended that he was hospitalized for a kidney stone in 1989 within a year of his release from active duty.  He reported that he went to the hospital after experiencing an intense pain in his lower right quadrant accompanied by severe nausea.  He reported he was given morphine and stayed in the hospital for three days until the kidney stone passed.

The Veteran's service treatment records corroborate his contention.  On his June 1991 report of medical history the Veteran reported he was hospitalized for three days for a kidney stone in October 1989, the stone passed spontaneously, and he had a full recovery.  On his January 2002 report of medical history at enlistment into the Air Force reserve, the Veteran reported being hospitalized for his first and only kidney stone in October 1989.

The evidence reflects that the Veteran has since had other kidney stones.  A March 2012 questionnaire completed by a private doctor noted the Veteran has nephrolithiasis with occasional attacks of colic.

Nephrolithiasis is rated under Diagnostic Code 7508 as hydronephrosis unless there is recurrent stone formation requiring diet therapy, drug therapy, or invasive or non-invasive procedures more than two times per year, in which case a 30 percent rating is warranted.  Under Diagnostic Code 7509 for hydronephrosis, a 10 percent rating is warranted for only an occasional attack of colic, not infected and not requiring catheter drainage.

The Board finds the Veteran's testimony competent and credible as to the pain he experienced and the fact that he was hospitalized for three days until he passed a kidney stone in October 1989, which was within a year of his separation from active service.  The Board finds that giving the Veteran the benefit of the doubt, his condition within a year of his separation from service manifested with an occasional attack of colic, and therefore would be considered to have manifested to a compensable degree.  Therefore, presumptive service connection is warranted under 38 C.F.R. § 3.309(a).

Sleep Apnea

The Veteran contends he began having sleep apnea symptoms while on active duty in the 1980s.  He was first diagnosed with sleep apnea in 2005.

Two of the Veteran's children submitted statements that they recalled when they were little and their father was in the Army he would snore.  One described him as also snorting and choking while asleep, while the other stated that it would sound like something was stuck in his throat and he would stop breathing temporarily.

In 2011, the physician who conducted the Veteran's 2011 sleep study opined that the Veteran's sleep apnea likely began during service, noting that the symptoms that the Veteran reported experiencing during the years 1984 to 1989 were likely due to sleep apnea.  The doctor noted her review of statements by the Veteran's children that they witnessed snoring and breathing issues and the Veteran's statements that he experienced gasping for air, snore arousals, and daytime fatigue beginning around 1984.

The Board finds the statements of the Veteran and his children to be competent and credible as to the sleep disturbance symptoms he experienced and their onset.  As the private medical opinion supports that those symptoms were likely manifestations of sleep apnea that was diagnose later, the Board finds that the Veteran should be afforded the benefit of the doubt and service connection granted. 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in November 2010, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination of his shoulders in October 2011.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for a bilateral shoulder disability is denied.

Service connection for sleep apnea is granted.

Service connection for kidney stones is granted.


REMAND

The Veteran contends his bilateral knee disability began in service, or alternatively, is secondary to his service-connected back disability.  He also contends his bilateral hip disability is secondary to his service-connected back disability.

Service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

In a November 2010 treatment note the Veteran's treating nurse practitioner assessed the veteran with bilateral knee pain, the right worse than the left, possibly the result of altered gait with suggestion of patellar tracking issues.  The nurse practitioner also assessed the veteran with low-back/dorsal hip pain likely the ongoing result of low-back issues and right trochanteric bursitis, likely the result of altered gait dynamics.

The Veteran underwent a VA examination in December 2010 at which he was diagnosed with patellofemoral pain syndrome and bilateral hip strain with greater trochanteric bursitis.  The Veteran told the examiner he gets flare-ups of back pain once or twice a year, lasting a week to a week and a half, which he believes causes him to alter the way he walks, causing pain in his hips and knees.  He reported his hip specifically gets hiked on one side or the other during the flare-ups.  He stated that after the flare-ups the pain in his hips and knees never fully resolves.

With respect to the etiology of the Veteran's knee disability, the examiner opined that the Veteran's knee problems are not associated with his service-connected back disability.  The examiner explained that the Veteran had no compensatory mechanism in office to indicate that he is overloading one or another and bilateral knee pain with peripatellar pain could be even degenerative in nature, given that he does have some mild medial joint line pain.

With respect to the etiology of the Veteran's hip disability, the examiner also opined that the Veteran's hip condition is not associated with his service-connected back disability.  The examiner explained that the Veteran has no compensatory mechanism from one side to the other.  He opined that it is at least as likely as not the normal progression for the Veteran's age.

The Board finds an addendum VA opinion is necessary as the examiner did not address the question of whether the Veteran's back disability has permanently aggravated either his knee or hip disabilities.  Further, specifically with respect to the Veteran's knees, the examiner bases his opinion on the lack of compensatory mechanism at the time of the examination.  However, the Veteran has stated that his altered gait occurs during flare-ups of his back pain, which he was not having at the time of the VA examination.  Therefore, the VA examiner is asked to provide an addendum opinion as to whether the Veteran's reported altered gait during flare ups of back pain once or twice a year, lasting a week to a week and a half, at least as likely as not caused or aggravated either his knee or hip conditions.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the December 2010 VA examiner, or, if not available, another suitably qualified examiner.  The examiner is asked to opine whether it is at least as likely as not that the Veteran's bilateral knee disability or bilateral hip disability was caused or aggravated by his service-connected degenerative changes to the thoracolumbar spine.  The examiner should specifically discuss the Veteran's report of having an altered gait during flare-ups of back pain once or twice a year, lasting a week to a week and a half.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


